Exhibit 10.1

Execution

FIRST AMENDMENT TO TERM LOAN CREDIT AGREEMENT

FIRST AMENDMENT TO TERM LOAN CREDIT AGREEMENT (this “First Amendment”), dated as
of October 20, 2016, among PARTY CITY HOLDINGS INC., a Delaware corporation (the
“Borrower Agent”), PARTY CITY CORPORATION, a Delaware corporation (the
“Subsidiary Borrower” and, together with the Borrower Agent, the “Borrowers”),
PC INTERMEDIATE HOLDINGS, INC., a Delaware corporation (“Holdings”), DEUTSCHE
BANK AG NEW YORK BRANCH (“DBNY”), as administrative agent (in such capacity, the
“Administrative Agent”), each of the Persons party hereto as 2016 Replacement
Lenders (as defined below) and certain Lenders constituting the Required
Lenders. Unless otherwise indicated, all capitalized terms used herein and not
otherwise defined shall have the respective meanings provided such terms in the
Credit Agreement referred to below (as amended by this First Amendment).

W I T N E S S E T H:

WHEREAS, the Borrowers, Holdings, the Administrative Agent, DBNY, as collateral
agent (in such capacity, including any permitted successor thereto, the
“Collateral Agent”) under the Loan Documents, the subsidiaries of the Borrowers
from time to time party thereto and each lender from time to time party thereto
(the “Lenders”) have entered into a Credit Agreement, dated as of August 19,
2015 (as amended, amended and restated, supplemented or otherwise modified prior
to the date hereof, the “Credit Agreement”);

WHEREAS, on the date hereof (prior to giving effect to this First Amendment, but
after giving effect to the proposed voluntary prepayment of Term Loans as
specified in Section 2(c) hereof), there are outstanding Term Loans under the
Credit Agreement (for purposes of this First Amendment, herein called the
“Original Replaced Term Loans”) in an aggregate principal amount of
$1,226,600,000;

WHEREAS, in accordance with the provisions of Section 9.02(c) of the Credit
Agreement, Holdings and the Borrowers wish to amend the Credit Agreement to
enable the Borrowers to refinance in full the outstanding Original Replaced Term
Loans with the proceeds of 2016 Replacement Term Loans (as defined below) as
more fully provided herein;

WHEREAS, Holdings, the Borrowers, the Administrative Agent and the 2016
Replacement Lenders wish to amend the Credit Agreement to provide for the
refinancing in full of all outstanding Original Replaced Term Loans with the
2016 Replacement Term Loans, on the terms and subject to the conditions set
forth herein; and

WHEREAS, Credit Suisse Securities (USA) LLC (together with any of its
affiliates, “CS”), Merrill Lynch, Pierce, Fenner & Smith Incorporated, The Bank
of Tokyo Mitsubishi UFJ, Ltd., Barclays Bank PLC, Goldman Sachs Bank USA,
Macquarie Capital (USA) Inc., Morgan Stanley Senior Funding, Inc., Sumitomo
Mitsui Banking Corporation and Wells Fargo Securities, LLC (in each case, or any
affiliates thereof) shall act as joint lead arrangers and joint bookrunners with
respect to this First Amendment and the 2016 Replacement Term Loans provided for
hereunder;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is agreed as follows:

SECTION 1. Amendments to Credit Agreement.

(a) (i) Subject to the satisfaction of the conditions set forth in Section 2
hereof, the 2016 Replacement Lenders hereby severally agree to make 2016
Replacement Term Loans to the Borrowers on the First Amendment Effective Date
(as defined below) in the aggregate principal amount of $1,226,600,000 to
refinance all outstanding Original Replaced Term Loans in accordance with the
relevant requirements of the Credit Agreement (as amended hereby) and this First
Amendment. It is understood and agreed that the 2016 Replacement Term Loans
being made pursuant to this First Amendment and the Credit Agreement (as
modified hereby) shall constitute “Replacement Term Loans” as defined in, and
pursuant to, Section 9.02(c) of the Credit Agreement and the Original Replaced
Term Loans being refinanced shall constitute “Replaced Term Loans” as defined
in, and pursuant to, Section 9.02(c) of the Credit Agreement. Except as
expressly provided in this First Amendment (including as to the Applicable Rate
and call protection) and the Credit Agreement (as modified hereby), the 2016
Replacement Term Loans shall be on terms identical to the Original Replaced Term
Loans (including as to maturity, Guarantors, Collateral (and ranking) and
payment priority).

(ii) On the First Amendment Effective Date, all then outstanding Original
Replaced Term Loans shall be refinanced in full as follows:

(w) The outstanding principal amount of the Original Replaced Term Loan of each
Lender which (i) is an existing Lender under the Credit Agreement prior to
giving effect to this First Amendment (each, an “Existing Lender”) and (ii) is
not party hereto as a 2016 Replacement Lender (a Lender meeting the requirements
of clauses (i) and (ii), each, a “Non-Converting Lender”) shall be repaid in
full in Cash.

(x) To the extent any Existing Lender has a 2016 Replacement Term Loan
Conversion Amount (as defined in the Credit Agreement as amended hereby) that is
less than the full outstanding principal amount of the Original Replaced Term
Loan of such Lender, such Lender shall be repaid in Cash in an amount equal to
the difference between the outstanding principal amount of the Original Replaced
Term Loan of such Lender and such Lender’s 2016 Replacement Term Loan Conversion
Amount (the “Non-Converting Portion”).

(y) The outstanding principal amount of the Original Replaced Term Loan of each
Existing Lender which has executed this First Amendment as a “2016 Converting
Lender” (each, a “2016 Converting Lender”) shall automatically be converted into
a term loan (each, a “Converted 2016 Replacement Term Loan”) in a principal
amount equal to such 2016 Converting Lender’s 2016 Replacement Term Loan
Conversion Amount (each such conversion, a “2016 Term Loan Conversion”).

 

2



--------------------------------------------------------------------------------

(z) Each Person that has executed this First Amendment as a “New 2016
Replacement Lender” (each, a “New 2016 Replacement Lender” and, together with
the 2016 Converting Lenders, collectively, the “2016 Replacement Lenders”)
severally agrees to make to the Borrowers a new term loan (each, a “New 2016
Replacement Term Loan” and, collectively, the “New 2016 Replacement Term Loans”
and, together with the Converted 2016 Replacement Term Loans, the “2016
Replacement Term Loans”) in Dollars in a principal amount equal to the amount
set forth opposite such New 2016 Replacement Lender’s name on Exhibit A hereto
(as to any New 2016 Replacement Lender, its “2016 Replacement Term Loan
Commitment”) on the First Amendment Effective Date.

(iii) Each 2016 Replacement Lender hereby agrees to “fund” its 2016 Replacement
Term Loan as follows: (x) each 2016 Converting Lender shall “fund” its 2016
Replacement Term Loan to the Borrowers by converting all or a portion of its
then outstanding principal amount of Original Replaced Term Loan into a 2016
Replacement Term Loan in a principal amount equal to such 2016 Converting
Lender’s 2016 Replacement Term Loan Conversion Amount as provided in clause
(ii)(y) above and (y) each New 2016 Replacement Lender shall fund in Cash to the
Borrowers an amount equal to such New 2016 Replacement Lender’s 2016 Replacement
Term Loan Commitment.

(iv) The Converted 2016 Replacement Term Loans subject to the 2016 Term Loan
Conversion shall be allocated ratably to the outstanding Borrowings of Original
Replaced Term Loans (based upon the relative principal amounts of Borrowings of
Original Replaced Term Loans subject to different Interest Periods immediately
prior to giving effect thereto). Each resulting “borrowing” of Converted 2016
Replacement Term Loans shall constitute a new “Borrowing” under the Credit
Agreement and be subject to the same Interest Period (and the same LIBO Rate,
subject to any modification to the “floor” applicable thereto pursuant to this
First Amendment) applicable to the Borrowing of Original Replaced Term Loans to
which it relates, which Interest Period shall continue in effect until such
Interest Period expires and a new Type of Borrowing is selected in accordance
with the provisions of Section 2.08 of the Credit Agreement. New 2016
Replacement Term Loans shall be initially incurred pursuant to “borrowings” of
LIBO Rate Loans which shall be allocated ratably to the outstanding “deemed”
Borrowings of Converted 2016 Replacement Term Loans on the First Amendment
Effective Date (based upon the relative principal amounts of the deemed
Borrowings of Converted 2016 Replacement Term Loans subject to different
Interest Periods on the First Amendment Effective Date after giving effect to
the foregoing provisions of this clause (iv)). Each such “borrowing” of New 2016
Replacement Term Loans shall (A) be added to (and made a part of) the related
deemed Borrowing of Converted 2016 Replacement Term Loans and (B) be subject to
(x) an Interest Period which commences on the First Amendment Effective Date and
ends on the last day of the Interest Period applicable to the related deemed
Borrowing of Converted 2016 Replacement Term Loans to which it is added and
(y) the same LIBO Rate applicable to such deemed Borrowing of Converted 2016
Replacement Term Loans.

(v) On the First Amendment Effective Date, the Borrowers shall pay in Cash
(a) all accrued and unpaid interest on the Original Replaced Term Loans through
the First Amendment Effective Date and (b) to each Non-Converting Lender and
each 2016 Converting Lender with a Non-Converting Portion (solely with respect
to such Non-Converting Portion), any breakage loss

 

3



--------------------------------------------------------------------------------

or expenses due under Section 2.16 of the Credit Agreement (it being understood
that existing Interest Periods of the Original Replaced Term Loans held by 2016
Replacement Lenders prior to the First Amendment Effective Date shall continue
on and after the First Amendment Effective Date pursuant to preceding clause
(iv) and shall accrue interest in accordance with Section 2.13 of the Credit
Agreement (as modified hereby) on and after the First Amendment Effective Date
as if the First Amendment Effective Date were a new Borrowing date).
Notwithstanding anything to the contrary herein or in the Credit Agreement, each
2016 Converting Lender agrees, and each Existing Lender agrees (by execution of
an Assignment and Assumption with respect to any 2016 Replacement Term Loans),
to waive any entitlement to any breakage loss or expenses due under Section 2.16
of the Credit Agreement with respect to the repayment of any Original Replaced
Term Loans of any such Lender with the proceeds of 2016 Replacement Term Loans
on the First Amendment Effective Date.

(vi) Promptly following the First Amendment Effective Date, all Promissory
Notes, if any, evidencing the Original Replaced Term Loans shall be cancelled
and returned to the Borrowers, and any 2016 Replacement Lender may request that
its 2016 Replacement Term Loan be evidenced by a Promissory Note pursuant to
Section 2.10(e) of the Credit Agreement.

(vii) Notwithstanding anything to the contrary contained in the Credit
Agreement, all proceeds of the New 2016 Replacement Term Loans (if any) will be
used solely to repay outstanding Original Replaced Term Loans of Non-Converting
Lenders (if any) and outstanding Original Replaced Term Loans of 2016 Converting
Lenders in an amount equal to the Non-Converting Portion (if any) of such 2016
Converting Lenders’ Original Replaced Term Loans, in each case, on the First
Amendment Effective Date.

(b) Subject to the satisfaction of the conditions set forth in Section 2 hereof,
upon the making of the 2016 Replacement Term Loans, the Credit Agreement is
hereby amended as follows:

(i) The definition of “Alternate Base Rate” appearing in Section 1.01 of the
Credit Agreement is hereby amended by replacing the text “2.00%” appearing in
clause (d) thereof with the text “1.75%” in lieu thereof.

(ii) The definition of “Applicable Rate” appearing in Section 1.01 of the Credit
Agreement is hereby amended by amending and restating such definition in its
entirety as follows:

“Applicable Rate” means, for any day, with respect to any ABR Term Loan, 2.00%,
and with respect to any LIBO Rate Term Loan, 3.00%.

(iii) The definition of “Commitment” in Section 1.01 of the Credit Agreement is
hereby amended by amending and restating it in its entirety as follows:

“Commitment” means (i) with respect to each Lender on the Closing Date, the
commitment of such Lender to make the Term Loans hereunder in an aggregate
amount not to exceed the amount set forth opposite such Lender’s name on the
Commitment Schedule as such amount may be adjusted from time to time in
accordance with this Agreement and (ii) with respect to each New 2016

 

4



--------------------------------------------------------------------------------

Replacement Lender on the First Amendment Effective Date, the commitment of such
Lender to make the 2016 Replacement Term Loans as provided in Section 1 of the
First Amendment in an aggregate amount not to exceed the 2016 Replacement Term
Loan Commitment of such New 2016 Replacement Lender, as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate
amount of the Lenders’ Commitments on the Closing Date (immediately prior to the
incurrence of the Term Loans on such date) is $1,340,000,000. The aggregate
amount of the Lenders’ Commitments on the First Amendment Effective Date
(immediately prior to the incurrence of the 2016 Replacement Term Loans on such
date) is $1,226,600,000 less the aggregate principal amount of all 2016
Replacement Term Loan Conversion Amounts.

(iv) The definition of “LIBO Rate” in Section 1.01 of the Credit Agreement is
hereby amended by replacing the text “1.00%” appearing in clause (x) of the
proviso thereof with the text “0.75%” in lieu thereof.

(v) The definition of “Term Loans” in Section 1.01 of the Credit Agreement is
hereby amended by amending and restating it in its entirety as follows:

“Term Loans” means (a) prior to the First Amendment Effective Date and the
making of the 2016 Replacement Term Loans pursuant to the First Amendment, a
Loan by a Lender to the Borrowers pursuant to Section 2.01(a) and (b) on and
after the First Amendment Effective Date and upon the making of the 2016
Replacement Term Loans pursuant to the First Amendment, the 2016 Replacement
Term Loans made pursuant to, and in accordance with the terms of,
Section 2.01(b) and the First Amendment (including by way of the 2016 Term Loan
Conversion); provided that on and after the incurrence of any Incremental Term
Loans, Refinancing Term Loans, Extended Term Loans and Replacement Term Loans,
the term “Term Loans” as used in Section 9.05(g) shall include all such
Incremental Term Loans, Refinancing Term Loans, Extended Term Loans and
Replacement Term Loans, as the case may be.

(vi) Section 1.01 of the Credit Agreement is hereby further amended by adding
the following definitions in appropriate alphabetical order as follows:

“2016 Converting Lender” has the meaning provided in the First Amendment.

“2016 Replacement Term Loan” has the meaning provided in the First Amendment.

“2016 Replacement Term Loan Commitment” has the meaning provided in the First
Amendment.

“2016 Replacement Term Loan Conversion Amount” shall mean, as to any 2016
Converting Lender, the amount determined by the 2016 Replacement Term Loan Lead
Arranger and the Borrower Agent as the final amount of such 2016 Converting
Lender’s 2016 Term Loan Conversion on the First Amendment

 

5



--------------------------------------------------------------------------------

Effective Date and notified to the Administrative Agent and each such 2016
Converting Lender by the 2016 Replacement Term Loan Lead Arranger on or prior to
the First Amendment Effective Date. The “2016 Replacement Term Loan Conversion
Amount” of any 2016 Converting Lender shall not exceed (but may be less than)
the principal amount of such 2016 Converting Lender’s Original Replaced Term
Loans. All such determinations made by the 2016 Replacement Term Loan Lead
Arranger and the Borrower Agent shall, absent manifest error, be final,
conclusive and binding on the Borrowers and the Lenders, and the Administrative
Agent, the 2016 Replacement Term Loan Lead Arranger and the Borrowers shall have
no liability to any Person with respect to such determination absent gross
negligence or willful misconduct, in each case, as determined by a court of
competent jurisdiction in a final and non-appealable judgment.

“2016 Replacement Term Loan Lead Arranger” shall mean Credit Suisse Securities
(USA) LLC, in its capacity as a joint lead arranger and joint bookrunner with
respect to the First Amendment and the 2016 Replacement Term Loans.

“2016 Term Loan Conversion” has the meaning provided in the First Amendment.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

6



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“First Amendment” shall mean the First Amendment to Term Loan Credit Agreement,
dated as of October 20, 2016, by and among Holdings, the Borrowers, the
Administrative Agent and the 2016 Replacement Lenders (as defined therein).

“First Amendment Effective Date” has the meaning provided in the First
Amendment.

“New 2016 Replacement Lender” has the meaning provided in the First Amendment.

“Original Replaced Term Loans” has the meaning provided in the First Amendment.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

(vii) Section 2.01 of the Credit Agreement is hereby amended by (i) inserting
the text “(a)” prior to the word “Subject” appearing in said Section and
(ii) inserting the following clause (b) at the end of said Section:

“(b) On the First Amendment Effective Date, (i) each New 2016 Replacement Lender
severally agrees to make to the Borrowers a 2016 Replacement Term Loan
denominated in Dollars in a principal amount equal to such Lender’s 2016
Replacement Term Loan Commitment and (ii) each 2016 Converting Lender agrees
that, without any further action by any party to this Agreement, a portion of
such 2016 Converting Lender’s Original Replaced Term Loans equal to such 2016
Converting Lender’s 2016 Replacement Term Loan Conversion Amount shall
automatically be converted into a 2016 Replacement Term Loan to the Borrowers in
Dollars and in a like principal amount, in each case in accordance with the
terms and conditions of the First Amendment.”

(viii) Section 2.09 of the Credit Agreement is hereby amended by amending and
restating the text of said Section as follows:

“The Commitment of each Lender as in effect on the Closing Date shall
automatically terminate in its entirety on the Closing Date (after giving effect
to the incurrence of Term Loans on such date). The 2016 Replacement Term Loan
Commitment of each New 2016 Replacement Lender shall automatically terminate in
its entirety on the First Amendment Effective Date (after giving effect to the
incurrence of the New 2016 Replacement Term Loans on such date).”

 

7



--------------------------------------------------------------------------------

(ix) Section 2.10(a) of the Credit Agreement is hereby amended by inserting the
text “, as in effect and outstanding on the First Amendment Effective Date”
immediately after the text “0.25% of the original principal amount of the Term
Loans”.

(x) Section 2.12(c) of the Credit Agreement is hereby amended by deleting each
reference to “Closing Date” appearing therein and inserting the text “First
Amendment Effective Date” in lieu thereof.

(xi) Section 5.11 of the Credit Agreement is hereby amended by inserting the
following sentence immediately after the first sentence appearing therein:

“All proceeds of the 2016 Replacement Term Loans incurred on the First Amendment
Effective Date shall be used to repay and/or replace all Term Loans outstanding
immediately prior to the First Amendment Effective Date (but after giving effect
to any voluntary prepayment of Term loans occurring on such date).”

(xii) Article 9 of the Credit Agreement is hereby amended by inserting the
following new Section 9.23 at the end of such Article as follows:

“Section 9.23 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

  (a) the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

  (b) the effects of any Bail-in Action on any such liability, including, if
applicable:

 

  i. a reduction in full or in part or cancellation of any such liability;

 

  ii. a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

8



--------------------------------------------------------------------------------

  iii. the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”

(c) Each Borrower hereby consents, for purposes of Section 9.05(b)(i)(A) of the
Credit Agreement, to the assignment on or within 30 days of the First Amendment
Effective Date of any 2016 Replacement Term Loans by any New 2016 Replacement
Lender to (i) any Person that was an Existing Lender on the First Amendment
Effective Date (immediately prior to giving effect thereto) or (ii) any Eligible
Assignee separately identified, and acceptable, to the Borrower Agent.

SECTION 2. Conditions of Effectiveness of this First Amendment. This First
Amendment shall become effective on the date when the following conditions shall
have been satisfied (such date, the “First Amendment Effective Date”):

(a) Holdings, the Borrowers, the Administrative Agent, the 2016 Replacement
Lenders and Lenders constituting the Required Lenders shall have signed a
counterpart hereof (whether the same or different counterparts) and shall have
delivered the same to LendAmend LLC online via www.LendAmend.com or via e-mail
to PartyCityOct16@lendamend.com;

(b) the Borrowers shall have paid (or shall pay substantially concurrently with
the effectiveness of this First Amendment), by wire transfer of immediately
available funds, (i) to the 2016 Replacement Term Loan Lead Arranger, all fees
as have been separately agreed and (ii) to the Administrative Agent, for the
ratable account of each Existing Lender, all accrued but unpaid interest on the
Original Replaced Term Loans through the First Amendment Effective Date;

(c) on or prior to the First Amendment Effective Date, the Borrowers shall have
made a voluntary prepayment of Term Loans, pursuant to Section 2.11(a) of the
Credit Agreement, in a principal amount of $100,000,000;

(d) on the First Amendment Effective Date and after giving effect to this First
Amendment, no Default under Sections 7.01(a), 7.01(f) or 7.01(g) of the Credit
Agreement or Event of Default shall have occurred and be continuing and the
Administrative Agent shall have received from the Borrowers a certificate
executed by a Responsible Officer of the Borrower Agent, certifying the
foregoing;

(e) the Administrative Agent shall have received the Acknowledgment and
Confirmation, substantially in the form of Exhibit B hereto, executed and
delivered by a Responsible Officer of each of the Borrowers and each other Loan
Party;

(f) there shall have been delivered to the Administrative Agent (A) a
certificate, dated as of the First Amendment Effective Date, executed by a
Responsible Officer (which shall be deemed for this purpose to include any
Secretary or any

 

9



--------------------------------------------------------------------------------

Assistant Secretary) of Holdings and each of the Borrowers certifying (i) that
no amendments or modifications have been made to the Organizational Documents of
Holdings and each of the Borrowers since the same were delivered to the
Administrative Agent prior to the First Amendment Effective Date, (ii) that
attached thereto are true and correct copies of resolutions of the board of
directors of Holdings and the Borrowers approving and authorizing the execution,
delivery and performance of this First Amendment and the performance of the
Credit Agreement (as amended by this First Amendment) and the Form of
Acknowledgement and Confirmation attached as Exhibit B hereto, as applicable,
and that such resolutions are in full force and effect without modification or
amendment and (iii) as to the incumbency and specimen signature of each officer
or authorized person executing this First Amendment or any other document
delivered in connection herewith on behalf of Holdings and each of the Borrowers
(together with a certificate of another officer or authorized person as to the
incumbency and specimen signature of the officer or authorized person executing
the certificate in this clause (iii), and (B) good standing certificates for
Holdings and the Borrowers from the jurisdiction in which they are organized;

(g) the Administrative Agent shall have received from the Borrower Agent a
solvency certificate from the chief financial officer of the Borrower Agent
(after giving effect to the incurrence of the 2016 Replacement Term Loans on the
First Amendment Effective Date and the application of the proceeds thereof)
substantially in the form of Exhibit H to the Credit Agreement;

(h) the Administrative Agent shall have received an opinion from Ropes & Gray
LLP, special New York counsel to the Loan Parties, addressed to the
Administrative Agent, the Collateral Agent, the 2016 Replacement Term Loan Lead
Arranger and the Lenders; and

(i) the Administrative Agent shall have received a “Life of Loan” Federal
Emergency Management Agency Standard Flood Hazard Determination with respect to
the Mortgaged Properties (together with a notice about special flood hazard area
status and flood disaster assistance, duly executed by the Borrower or the
applicable Subsidiary (if required), and evidence of flood insurance, in the
event any such Mortgaged Properties or portion thereof is located in a special
flood hazard area).

SECTION 3. Mortgaged Property. Within 90 days after the First Amendment
Effective Date (or such later date as the Administrative Agent may agree in its
sole discretion), the Administrative Agent shall have received:

(a) a fully executed counterpart of an amendment to the existing Mortgage (the
“Mortgage Amendment”; together with the existing Mortgage, the “Amended
Mortgage”), duly executed by the applicable Subsidiary, together with evidence
that such counterpart has been delivered to the title insurance company insuring
the Amended Mortgage for recording;

(b) a date down endorsement in connection with the existing lender’s title
insurance policy insuring the existing Mortgage, which endorsement shall insure
that the Amended Mortgage is a valid and enforceable Lien on the Mortgaged
Property, free of any other Liens except Permitted Liens;

 

10



--------------------------------------------------------------------------------

(c) such affidavits and certificates as shall be required to induce the title
company to issue the endorsement contemplated in subparagraph (b) above and
evidence of payment of all applicable title insurance premiums, search and
examination charges, mortgage recording taxes, if applicable, and related
charges required for the issuance of such endorsement; and

(d) an opinion from local counsel in the state where the Mortgaged Property is
located, in form and substance reasonably satisfactory to the Administrative
Agent.

SECTION 4. Costs and Expenses. Each Borrower hereby reconfirms its obligations
(a) pursuant to Section 9.03 of the Credit Agreement to pay and reimburse the
Administrative Agent in accordance with the terms thereof and (b) to pay and
reimburse the 2016 Replacement Term Loan Lead Arranger in accordance with
arrangements that have been separately agreed.

SECTION 5. Remedies. This First Amendment shall constitute a “Loan Document” for
all purposes of the Credit Agreement and the other Loan Documents.

SECTION 6. Representations and Warranties. To induce the Administrative Agent
and the 2016 Replacement Lenders to enter into this First Amendment, each of
Holdings and the Borrowers represents and warrants to the Administrative Agent
and the 2016 Replacement Lenders on and as of the First Amendment Effective Date
that, in each case:

(a) this First Amendment has been duly authorized, executed and delivered by it
and each of this First Amendment and the Credit Agreement (as amended by this
First Amendment) constitute its legal, valid and binding obligation, enforceable
against it in accordance with its terms, except as may be limited by
(i) applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or similar laws of general applicability relating to or limiting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law and
(ii) the need for filings and registrations necessary to create or perfect the
Liens on Collateral granted by the Loan Parties in favor of the Collateral
Agent;

(b) all representations and warranties contained in the Credit Agreement and in
the other Loan Documents are true and correct in all material respects with the
same effect as though such representations and warranties had been made on the
First Amendment Effective Date (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date); and

(c) the 2016 Replacement Term Loans have been incurred in compliance with the
requirements of Section 9.02(c) of the Credit Agreement.

SECTION 7. Intercreditor Acknowledgement. In accordance with Section 3.4(c)(i)
of the Intercreditor Agreement, the 2016 Replacement Lenders hereby notify the
ABL

 

11



--------------------------------------------------------------------------------

Facility Security Agent and the ABL Facility Secured Parties (each as defined in
the Intercreditor Agreement) that the Original Replaced Term Loans shall be
Refinanced (as defined in the Intercreditor Agreement) pursuant to this First
Amendment and the Credit Agreement (as modified hereby), and hereby
(i) acknowledge and agree to the terms of the Intercreditor Agreement and
(ii) agree to be bound by all terms and conditions of the Intercreditor
Agreement as a “Term Loan Secured Party”. The 2016 Replacement Lenders hereby
authorize the Administrative Agent to provide on its behalf any notice to the
ABL Facility Security Agent and the ABL Facility Secured Parties (each as
defined in the Intercreditor Agreement) as it may deem necessary or advisable
(in its sole discretion) to ensure compliance with Section 3.4(c)(i) of the
Intercreditor Agreement.

SECTION 8. Reference to and Effect on the Credit Agreement and the Loan
Documents.

(a) On and after the First Amendment Effective Date, (i) each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement, as amended by this First Amendment; (ii) the 2016 Replacement
Term Loans shall constitute “Term Loans” for all purposes under the Credit
Agreement (other than for purposes of Recital A to the Credit Agreement,
Section 2.01(a) of the Credit Agreement (as amended by this First Amendment),
the first sentence of Section 2.09 of the Credit Agreement, Sections 3.13 and
4.01 of the Credit Agreement, the first sentence of Section 5.11 of the Credit
Agreement, clause (i) of the definition of Commitment and the definition of
“Transactions”); and (iii) each 2016 Replacement Lender shall constitute a
“Lender” as defined in the Credit Agreement.

(b) The Credit Agreement and each of the other Loan Documents, as specifically
amended by this First Amendment, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed. Without limiting
the generality of the foregoing, the Collateral Documents and all of the
Collateral described therein do and shall continue to secure the payment of all
Obligations of the Loan Parties under the Loan Documents, in each case, as
amended by this First Amendment.

(c) The execution, delivery and effectiveness of this First Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

SECTION 9. Governing Law. THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

12



--------------------------------------------------------------------------------

SECTION 10. Counterparts. This First Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which counterparts when executed and delivered shall be an original, but all
of which shall together constitute one and the same instrument. A complete set
of counterparts shall be lodged with the Borrowers and the Administrative Agent.
Delivery by facsimile or electronic transmission of an executed counterpart of a
signature page to this First Amendment shall be effective as delivery of an
original executed counterpart of this First Amendment.

[The remainder of this page is intentionally left blank.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this First Amendment as of the date first above
written.

 

PARTY CITY HOLDINGS INC. By:  

/s/ Michael A. Correale

  Name:   Michael A. Correale   Title:   Vice President PARTY CITY CORPORATION
By:  

/s/ Michael A. Correale

  Name:   Michael A. Correale   Title:   Vice President PC INTERMEDIATE
HOLDINGS, INC. By:  

/s/ James M. Harrison

  Name:   James. M. Harrison   Title:   President

Signature Page to First Amendment to Party City Term Loan Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent By:  

/s/ Peter Cucchiara

  Name:   Peter Cucchiara   Title:   Vice President By:  

/s/ Marcus M. Tarkington

  Name:   Marcus M. Tarkington   Title:   Director

Signature Page to First Amendment to Party City Term Loan Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a New 2016 Replacement Lender By:  

/s/ Vipul Dhadda

  Name:   Vipul Dhadda   Title:   Authorized Signatory By:  

/s/ Karim Rahimtoola

  Name:   Karim Rahimtoola   Title:   Authorized Signatory



--------------------------------------------------------------------------------

BY ITS EXECUTION OF THIS SIGNATURE PAGE, THE UNDERSIGNED HEREBY (I) REQUESTS TO
CONVERT THE FULL PRINCIPAL AMOUNT OF ITS ORIGINAL REPLACED TERM LOANS INTO
CONVERTED 2016 REPLACEMENT TERM LOANS PURSUANT TO, AND ON THE TERMS AND
CONDITIONS SET FORTH IN, THIS FIRST AMENDMENT TO TERM LOAN CREDIT AGREEMENT AND
(II) ACKNOWLEDGES AND AGREES THAT ITS 2016 REPLACEMENT TERM LOAN CONVERSION
AMOUNT MAY BE LESS THAN THE FULL PRINCIPAL AMOUNT OF ITS ORIGINAL REPLACED TERM
LOANS WHICH IT REQUESTS TO CONVERT HEREUNDER.

[Lender signature pages on file with the Administrative Agent]

Signature Page to First Amendment to Party City Term Loan Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

NEW 2016 REPLACEMENT TERM LOAN COMMITMENTS

 

New 2016 Replacement Lender

   2016 Replacement Term Loan Commitment  

Credit Suisse AG, Cayman Islands Branch

   $  125,630,235.44   



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ACKNOWLEDGMENT AND CONFIRMATION

1. Reference is made to the First Amendment, dated as of October 19, 2016 (the
“First Amendment”), to Term Loan Credit Agreement, dated as of August 19, 2015
(as amended, amended and restated, supplemented or otherwise modified prior to
the date hereof, the “Credit Agreement”), among PARTY CITY HOLDINGS INC., a
Delaware corporation (the “Borrower Agent”), PARTY CITY CORPORATION, a Delaware
corporation (the “Subsidiary Borrower” and, together with the Borrower Agent,
the “Borrowers”), PC INTERMEDIATE HOLDINGS, INC., a Delaware corporation
(“Holdings”), DEUTSCHE BANK AG NEW YORK BRANCH (“DBNY”), as administrative agent
(in such capacity, the “Administrative Agent”) and each 2016 Replacement Lender
party thereto. Capitalized terms used herein but not otherwise defined shall
have the meanings set forth in the Credit Agreement or First Amendment, as
applicable.

2. Certain provisions of the Credit Agreement are being amended and/or modified
pursuant to the First Amendment. Each of the parties hereto hereby agrees that,
with respect to each Loan Document to which it is a party, after giving effect
to the First Amendment:

(a) all of its obligations, liabilities and indebtedness under such Loan
Document, including guarantee obligations, shall remain in full force and effect
on a continuous basis (including, without limitation, with respect to 2016
Replacement Term Loans); and

(b) all of the Liens and security interests created and arising under such Loan
Document remain in full force and effect on a continuous basis, and the
perfected status and priority as described in Section 3.16 of the Credit
Agreement of each such Lien and security interest continues in full force and
effect on a continuous basis, unimpaired, uninterrupted and undischarged as
collateral security for the Secured Obligations (including, without limitation,
the 2016 Replacement Term Loans), to the extent provided in such Loan Documents.

3. THIS ACKNOWLEDGMENT AND CONFIRMATION SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

4. This Acknowledgment and Confirmation may be executed by one or more of the
parties hereto on any number of separate counterparts (including by telecopy or
other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

[rest of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgment and
Confirmation to be duly executed and delivered by their proper and duly
authorized officers as of the day and year first above written.

 

PC INTERMEDIATE HOLDINGS, INC. By:  

 

Name: Title:

 

PARTY CITY HOLDINGS INC.

PARTY CITY CORPORATION

ANAGRAM INTERNATIONAL, INC.

ANAGRAM INTERNATIONAL HOLDINGS, INC.

AM-SOURCE, LLC

AMSCAN INC.

TRISAR, INC.

By:  

 

Name: Title:

 

ANAGRAM EDEN PRAIRIE PROPERTY HOLDINGS LLC By: PARTY CITY HOLDINGS, INC., its
sole member

By:

 

 

Name:

Title:

 

AMSCAN PURPLE SAGE, LLC

AMSCAN NM LAND, LLC

By: AMSCAN INC., its sole manager By:  

 

Name: Title:

Signature Page to Acknowledgment and Confirmation of Party City Term Loan First
Amendment